 Case 1:20-cv-01147-RGA Document 54 Filed 03/16/21 Page 1 of 2 PageID #: 385




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 PIPER AIRCRAFT, INC.,

           Plaintiff,                                Civil Action No.: 20-1147-RGA

 v.

 ARCHER AVIATION, INC.,

           Defendant.


                                   NOTICE OF SERVICE

         The undersigned counsel gives notice of serving documents produced by Non-Party

Crosscut Ventures Management, LLC in response to Plaintiff’s Subpoena To Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action, issued on March 1,

2021, upon the following attorneys of record below, on this 16th day of March 2021.


 Robert M. Vrana                                  Arturo J. González
 Anne Shea Gaza                                   Joyce Liou
 YOUNG, CONAWAY, STARGATT & TAYLOR LLP            Madeleine E. Gully
 Rodney Square                                    Meredith L. Angueira
 1000 North King Street                           MORRISON & FOERSTER LLP
 Wilmington, DE 19801                             425 Market Street
 (302) 571-6600                                   San Francisco, CA 94105
 Email: rvrana@ycst.com                           (415) 268-7000
 Email: agaza@ycst.com                            Email: agonzalez@mofo.com
                                                  Email: jliou@mofo.com
 Attorneys for Defendant/Counterclaim             Email: mgully@mofo.com
 Plaintiff Archer Aviation, Inc.                  Email: mangueira@mofo.com

                                                  Attorneys for Defendant/Counterclaim
                                                  Plaintiff Archer Aviation, Inc.




4829-3403-2609.1
Case 1:20-cv-01147-RGA Document 54 Filed 03/16/21 Page 2 of 2 PageID #: 386




Dated: March 16, 2021             LEWIS BRISBOIS BISGAARD & SMITH LLP


                                  /s/ Cheneise V. Wright
                                  Francis G.X. Pileggi (No. 2624)
                                  Cheneise V. Wright (No. 6597)
                                  500 Delaware Avenue, 7th Floor
                                  Wilmington, DE 19801
                                  (302) 985-6000
                                  Francis.Pileggi@LewisBrisbois.com
                                  Cheneise.Wright@LewisBrisbois.com

                                  and

                                  Stacy M. Schwartz, Pro Hac Vice
                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                  110 SE 6th Street, Suite 2600
                                  Fort Lauderdale, FL 33301
                                  (954) 828-0355
                                  Fax: (954) 728-1282
                                  Stacy.Schwartz@lewisbrisbois.com

                                  Attorneys for Plaintiff /Counterclaim Defendant,
                                  Piper Aircraft, Inc.




                                     2
